TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 4, 2021



                                       NO. 03-20-00453-CV


                             Luther Wayne Cobb, Sr., Appellant

                                                v.

                                 Joseph Stephen Campbell, Appellee




       APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES BYRNE, TRIANA, KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on January 14, 2021. Having

reviewed the record, the Court holds that Luther Wayne Cobb, Sr., has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.